    United States Bankruptcy Court for the:

 ---------District of=--------
                                          (State)
    Case number (If known)   _ _ _ _ _ _ _ _ _ __                                                                                             1:1   Check if this is an
                                                                                                                                                    amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.      Debtor's name                           MEXICAN RESTAURANT GROUP LLC



2.      All other names debtor used             DBA I LOVE TACOS
        in the last 8 years
        Include any assumed names,
        trade names, and doing business
        as names



3.      Debtor's federal EmploJ£er            46-5386858_---- - -
        Identification Number (EIN)


4.      Debtor's address                       Principal place of business                                   Mailing address, if different from principal place
                                                                                                             of business

                                               15807 Pines Blvd                                              1130 Glenwood Ct
                                               Number          Street                                        Number      Street


                                                                                                              .. ox

                                                Pembroke Pines                   FL        33029            Weston                       FL             33326
                                               City                             State      ZIP Code          City                        State         ZIP Code


                                                                                                             Location of principal assets, if different from
                                                                                                             principal place of business

                                               County
                                                                                                             Number      Street




                                                                                                                                         Stale         ZIP code



s. Debtor's website (URL)

6
    ·   Type of debtor                         M      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership(LLP))
                                               D      Partnership (excluding LLP)
                                               D      Other. S p e c i f y : - - - - - - - - - - - - - - - - - - - - - - - - - - -




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1
Debtor                                                                                         Case number (<fknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                Name


                                         A. Check one:
1.   Describe debtor's business
                                         D   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                         D   Railroad (as defined in 11 U.S.C. § 101 (44))
                                         D   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         D   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         D   Clearing Bank (as defined in 11 U.S.C. § 781 (3))
                                         rJi None of the above
                                         B. Check all that apply:

                                         D   Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         D   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                         D   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See[]
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .



s. Under which chapter of the            Check one:
       Bankruptcy Code is the
       debtor filing?
                                         D   Chapter 7
                                         D   Chapter9
                                         MChapter 11. Check all that apply.
                                                          D    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                              insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                              4/01/22 and every 3 years after that).
                                                          D    The debtor is a small business debtor as defined in 11 U.S.C. § 101(510). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet, statement
                                                              of operations, cash-flow statement, and federal income tax return or if all of these
                                                              documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).

                                                          D   A plan is being filed with this petition.

                                                          D   Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                          D   The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the
                                                              Securities and Exchange Commission according to§ 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                          D   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                         D   Chapter 12


9. Were prior bankruptcy cases           ~No
       filed by or against the debtor
       within the last 8 years?          DYes. District_ _ _ _ _ _ _ _ _When                                   Case n u m b e r - - - - - - - - - -
                                                                                                MM I 00/YYYY
       If more than 2 cases, attach a               District_ _ _ _ _ _ _ _ _When_Case number                  MM/00/YYYY
       separate list.


 10.   Are any bankruptcy cases
       pending or being filed by a
       business partner or an            DYes.      Debtor_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,Relationship._ _ _ _ _ _ _ _ District_

       affiliate of the debtor?                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _When
                                                                                                                                 MM/ 00/YYYY
       List all cases. If more than 1,
       attach a separate list.


     Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 2
Debtor                                                                                      Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
              Name




11.   Why is the case filed in this   Check all that apply:
      districr?
                                      D   Debtor has had its domicile. principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                      D   A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



12.   Does the debtor own or have     ~No
      possession of any real          D   Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
      attention?
                                               D    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the h a z a r d ? - - - - - - - - - - - - - - - - - - - - - - - - - -

                                               0    It needs to be physically secured or protected from the weather.

                                               D    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                               D    Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                               Whereistheproperty?~~---~---------------------
                                                                            Number         Street




                                                                             lty                                           ~           '""ZIIl"'"P.,..C"'"od:r:e,...---



                                               Is the property insured?
                                               D    No
                                               D    Yes. Insurance a g e n c y - - - - - - - - - - - - - - - - - - - - - - - - - -

                                                         Contact name

                                                         Phone




             Statistical and administrative information



13. Debtor's estimation of            Check one:
      available funds                 D   Funds will be available for distribution to unsecured creditors.
                                      D   After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                      M1-49                             D   1.ooo-s.ooo                            D   2s.oo1-so.ooo
14.   Estimated number of             D   so-99                         D   s.oo1-1o.ooo                           D   so.oo1-1oo.ooo
      creditors
                                      D   100-199                       D   1o.oo1-2s.ooo                          D   More than 100,000
                                      D   200-999


                                      t;:l,$0-$50,000                   g$1,000,001-$10 million                    D   $500,000,001-$1 billion
1s. Estimated assets                  M sso.oo1-s1oo.ooo                D   $10,000,001-$50 million                D   $1,000,000,001-$10 billion
                                      D   $10o.oo1-ssoo.ooo             D   $50,000,001-$100 million               D   $10,000,000,001-$50 billion
                                      D   $500,001-$1 million           D   $100,000,001-$500 million              D   More than $50 billion




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 3
Debtor                                                                                          Case number (If k n o w n ) ' - - - - - - - - - - - - - - -
               Name



                                         0    $0-$50,000                     ~1 ,000,001-$10 million                    0   $500,000,001-$1 billion
16.   Estimated liabilities              0    $50,001-$100,000               0   $10,000,001-$50 million                0   $1,000,000,001-$10 billion
                                         0    $100,001-$500,000              0   $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                         0    $500,001-$1 million            0   $100,000,001-$500 million              0   More than $50 billion




WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


11.   Declaration and signature of       •    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                              petition.
      debtor

                                         11   I have been authorized to file this petition on behalf of the debtor.

                                         11   I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                                            Monica Angulo
                                                                                                         Printed name




18.   Signature of attorney
                                              Signature of attorney for debtor                                        MM      /00/YYYY




                                              Printed name


                                              Firm name


                                              Number          Street


                                              City                                                            State           ZIP Code



                                              Contact phone                                                   Email address




                                              Bar number                                                      State




  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page4
